Title: To George Washington from John Mease, 10 March 1791
From: Mease, John
To: Washington, George



Sir
⟨176⟩ South Front Street [Philadelphia] 10 March 1791

Had I indulged my own feelings, I should long since have imbraced the opportunities which circumstances afforded, of obtruding my self on you personally. But during the war I thought it greater kindness to keep aloof, and attend to the more essential points of Duty.
It is now not without diffidence this Application is made to

you for the appointment of Inspector for this City or District, which the fortuitous events of our late struggle has reduced me to.
  When I first mounted in Co. with a few of my Fellow Citizens as your escort to take the command, I was content with my acquirements in Trade; One Third whereof about 10,000 specie Dollars, I instantly placed in our loans reserving the other two thirds for contingencies, which turn’d out unfavorably. And I now find my self with Grey Hairs without the means of pursuing my usual Line of business—Therefore it is, I now beg leave to make the present request.
  In conformity to custom, I have got the names of a few of my fellow Citizens subjoined to my application, with whom I have trodden the walk of life, & consequently know me best; this I deemed preferable to a promiscuous signature tho’ as easily obtaind. With the utmost respect I am Sir your very Humble Servant

John Mease

